Case: 13-1126    Document: 13     Page: 1   Filed: 04/11/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   SETH ABRAHAMS,
                    Plaintiff-Appellant,

                             v.
         HARD DRIVE PRODUCTIONS, INC.,
                Defendant-Appellee.
                __________________________

                        2013-1126
                __________________________

    Appeal from the United States District Court for the
 Northern District of California in case no. 12-CV-1006,
 Magistrate Judge Joseph C. Spero.
               __________________________

   Before PROST, MOORE and O’MALLEY, Circuit Judges.

 MOORE, Circuit Judge.

                         ORDER

     The court considers whether this appeal should be
 transferred to the United States Court of Appeals for the
 Ninth Circuit.

     Seth Abrahams filed a notice of appeal in the United
 States District Court for the Northern District of Califor-
 nia, requesting review by the United States Court of Ap-
Case: 13-1126         Document: 13    Page: 2   Filed: 04/11/2013




 SETH ABRAHAMS V. HARD DRIVE PRODUCTIONS                      2


 peals for the Ninth Circuit of a judgment dismissing his
 claim seeking declaratory relief for copyright infringement
 against Hard Drive Productions, Inc. for lack of subject
 matter jurisdiction.

     The district court clerk’s office transmitted the notice of
 appeal to this court. Fed. R. App. P. 3(d)(1) states that the
 clerk of the district court “must promptly send a copy of the
 notice of appeal and of the docket entries ... to the clerk of
 the court of appeals named in the notice.” Because of the
 mandatory language of Rule 3(d)(1), we must transfer this
 appeal to the Ninth Circuit, i.e., the clerk of the district
 court was required to send the notice of appeal to that
 court.
       Accordingly,
       IT IS ORDERED THAT:

    The appeal is transferred pursuant to 28 U.S.C.
 § 1631 to the United States Court of Appeals for the
 Ninth Circuit.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

 s26